Citation Nr: 1000715	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-30 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service connected pes planus with calcaneal spurring.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 
2002.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the Veteran's 
disability evaluation for service connected pes planus with 
calcaneal spurring to 10 percent, effective November 29, 
2006.



FINDINGS OF FACT

The Veteran's pes planus is characterized by moderate flat 
feet with pain on use.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service connected pes planus are not met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, was signed into law on 
November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.159 and 3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a January 2007 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims, the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence, and how the disability ratings and 
effective dates are assigned.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  VA medical examination results, VA 
treatment records, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Diagnostic Code 5276 provides ratings for acquired flatfoot 
or pes planus.  Mild flatfoot with symptoms relieved by 
built-up shoe or arch support is rated as noncompensably (0 
percent) disabling.  Moderate flatfoot with weight-bearing 
line over or medial to the great toe, inward bowing of the 
atendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral, is rated 10 percent disabling.  
Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a. 

Analysis

In an April 2004 rating decision, the Veteran was granted 
service connection for pes planus with a noncompensable (0 
percent) evaluation, effective August 1, 2002, under 
38 C.F.R. § 4.71a, DC 5276.  In November 2006, the Veteran 
filed a claim for an increased rating.  In March 2007 VA 
increased the Veteran's disability evaluation for service 
connected pes planus with calcaneal spurring to 10 percent, 
effective November 29, 2006.  The Veteran appealed that 
decision, seeking a higher disability evaluation.

In order to qualify for a higher rating under DC 5276, the 
record must show that the Veteran's pes planus was manifested 
by severe flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.

In March 2006, the Veteran was prescribed shoe inserts for 
his pes planus.  VA treatment records from July 2006 noted 
chronic back and bilateral foot pain.

The Veteran underwent VA medical examinations in January 2007 
and September 2008 in conjunction with this claim.  At that 
time, the Veteran's pes planus was characterized by painful 
motion, a moderate degree of valgus, a moderate degree of 
forefoot/midfoot malalignment, and moderate tenderness upon 
palpitation of the plantar surfaces.  The Veteran's symptoms 
did not include signs of abnormal weight bearing or 
deformity.  X-rays established bilateral calcaneal spurring 
and the characterization of his disability was adjusted to 
include this finding.  He experienced pain upon standing or 
walking and required arch supports, however, these supports 
did not relieve his pain or other symptoms.  The accompanying 
January 2007 radiology report found no flattening of the feet 
on weight bearing and noted calcaneal spurring plantar 
surface of the left heel.

In September 2008, the Veteran underwent another VA medical 
examination in conjunction with this claim.  At that time, 
the examiner noted moderate bilateral flatfeet upon weight 
bearing.  An examination of the Veteran's feet and toes found 
no evidence of any painful motion, edema, disturbed 
circulation, weakness, atrophy of the musculature, 
tenderness, heat, redness, or instability.  Upon palpitation, 
of the plantar surface of the feet there was no tenderness.  
There was no marked pronation, no medial tilting, no 
forefoot/midfoot malalignment, and no valgus of the foot.  
The examiner noted that the Veteran needed corrective shoe 
inserts, but that these did not relieve his pain or other 
symptoms.  The accompanying September 2008 radiology report 
noted bilateral flatfeet with and without weight bearing; no 
definite tarsal coalition; no fractures; and early calcaneal 
spurring.

The symptoms listed above most nearly approximate the 
criteria for a 10 percent evaluation.  The Veteran's 
bilateral pes planus is characterized by pain on use.  The 
Veteran's symptoms do not include objective evidence of 
deformity, or characteristic callosities.  The Board notes 
the Veteran's complaints of swelling contained in his April 
2007 Notice of Disagreement (NOD).  While the Veteran is 
competent to offer lay evidence of swelling, this evidence 
contradicts the medical evidence.  Even assuming some 
swelling upon use, this symptom alone, absent any objective 
evidence of marked deformity, does not raise the Veteran's 
pes planus disability to the level of severe flatfeet.

Based on the evidence described above, the Board finds that 
the Veteran does not meet the criteria for a rating in excess 
of 10 percent for bilateral pes planus.  While the Veteran's 
bilateral pes planus is characterized by moderate flat feet 
with pain on use and subjective complaints of swelling, it is 
not characterized by objective evidence of deformity, or 
calluses.  For these reasons, the Board determines that 
preponderance of the evidence is against the assignment of an 
initial evaluation in excess of 10 percent for bilateral pes 
planus.  Accordingly, the appeal is denied.

The Board finds that, at no time during the pendency of this 
claim for an increased rating, including consideration of the 
one-year period before the claim was received has the 
Veteran's bilateral pes planus warranted an evaluation in 
excess of 10 percent.  Hart, supra.  Accordingly, the appeal 
is denied.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent or indeed 
any periods of hospitalization because of the service-
connected disability in question, nor does it reflect 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  The Board 
notes the Veteran's assertions that his foot pain would 
prevent him from taking a job which would require that he 
stand for long periods of time, however, there is nothing in 
the record to suggest that this is this veteran's particular 
situation.  As noted in his November 2006 claim, his January 
2007 statement, his April 2007 NOD, and April 2007 statement, 
the Veteran is able to perform sedentary work and is 
currently employed in such a position.  Thus, the evidence of 
record does not reflect any factor which takes the Veteran 
outside of the norm, or which presents an exceptional case 
where the currently assigned 10 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997) (quoting Floyd 
v. Brown, 9 Vet. App. 88, 94-96 (1996)); Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service connected pes planus with calcaneal spurring, is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


